Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2021 has been entered.
An Action on the RCE follows:
 
Status of claims:
Claims 1-4, 9, 14-18 and 20 are pending. Claims 5-8, 10-13 and 19 were withdrawn. Claim 21 was canceled.
Claims 1-4, 9, 14-18 and 20 are rejected herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 9, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0047497 to D’Entremont.
Claims 1-4, 9, 14-18 and 20 are clearly anticipated or fully met by US 2016/0047497 to D’Entremont. 

Regarding claim 1, D’Entremont’497 discloses a support system for rapid assembly of component infrastructures with integrated electronics or electronic interfaces (337), power and other instrumentalities, comprising: 
at least one connector (see rod 340, 340A, 340B or 355)(Fig. 3); and at least one base (335) (fig. 3) said at least one base having at least one peg (336) extending therefrom, said at least one peg configured to receive said at least one connector to form an assembly thereof, wherein said at least one connector and said at least one base with said at least one peg, when conjoined, connect electrically, forming an electronic pathway [0010] , [0034], [0042] therethrough.

Regarding claim 2, wherein said integrated conduit pathway is selected from the group consisting of electronic signals, power and combinations thereof (D’Entrement’s claim 2).



Regarding claim 4, wherein said at least one connectors has an electronic interface (interface defined as an end of rod connector configured to engage a respective an electronic interface at one end of  said at least one peg forming, upon conjoinment, said electronic pathway therebetween (claim 4)

Regarding claim 9, wherein said at least one peg comprises a peg electronic pathway therethrough, said at least one peg, upon conjoining with said at least one connector at one end thereof, linking with connector electronic pathways threrethrough, forming said electronic pathway (claim 9).

Regarding claim 14, wherein said supporting base (335 has a plurality of pegs (336) extending therefrom, each said peg configured to receive a respective connector, forming a respective electronic pathways therethrough.

Regarding claim 15, wherein said plurality of pegs vary in size (Fig. 3, [0034], [0035]

Regarding claim 16, wherein said connectors and at least one base are manufactured by a 3-D printing additive manufacturing technique [0045], claim 16)

Regarding claim 17, wherein said connectors and said at least one base are scalable (claim 17)

Regarding claim 18, D'Entremont ‘497 further discloses packaging, said packaging configured a product corresponding to a scalable configuration for said at least one connector and said at least one base (claim 18).
 
Regarding claim 20, wherein a plurality of electronic pathways are formed with the conjoinment of said connectors to said at least one base (claim 20)
Thus, as evidences by the rejection above, all claims 1-4, 9, 14-18 and 20.
are clearly anticipated by d’Entremont’497. 
In response to Applicant's Remarks and arguments filed 1/31/2021:
Applicant's amendments to claims have been fully considered. However, Applicant’s amendments necessitated a new ground of rejection presented in this Office action.  It should be noted, the new ground rejection is made in view of better art of d’Entremont (US2016/0047497). The new ground of rejection presented in this office action should not be interpreted as an acquiescence or agreement with such arguments/remarks from Attorney with respect to other reference of d’Entremont (US 5,659,652).

Conclusion.
This action is made NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632